Case 5:19-cv-01266-PSG-MAA Document14 Filed 10/27/20 Pagelof2 Page ID #:3161

Oo ON DB Wn BP WD NO

mo NO NO NH P PH LN KH HN RH eRe RR FS FF ES eS
on DO OT BP Ww NYO KH DT BO WAN DBA BPW NYO KF OS

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

KORY JON PENN, Case No. 5:19-cv-01266-PSG-MAA
Petitioner, ORDER ACCEPTING REPORT
Vv. AND RECOMMENDATION OF
UNITED STATES MAGISTRATE

JOSIE GASTELO, Warden, JUDGE

Respondent.

 

 

 

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other
records on file herein, and the Report and Recommendation of the United States
Magistrate Judge.

The Court also has reviewed Petitioner’s objections to the Report and
Recommendation, which the Court received and filed on October 2, 2020
(“Objections”). (Objs., ECF No. 13.) As required by Federal Rule of Civil
Procedure 72(b)(3), the Court has engaged in de novo review of the portions of the
Report and Recommendation to which Petitioner specifically has objected.

In his Objections, Petitioner asserts that the Magistrate Judge overlooked the
holding of People v. Vargas, 59 Cal. 4th 635 (2014). (Objs. 1). However, the

Magistrate Judge discussed Vargas and explained that this state court decision does

 
Case 5:19-cv-01266-PSG-MAA Document 14 Filed 10/27/20 Page 2of2 Page ID #:3162

Oo Oo NWN Wn BP WY NPN

—
So

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

not entitle Petitioner to federal habeas relief. (See R&R, ECF No. 9, at 14-16).
The Magistrate Judge correctly concluded that federal habeas relief generally is not
available for state law errors, see Estelle v. McGuire, 502 U.S. 62, 67-68 (1991),
and the state court decisions applying Vargas here were not arbitrary, capricious, or
fundamentally unfair, so as to violate Petitioner’s federal due process or Eighth
Amendment rights, see Richmond v. Lewis, 506 U.S. 40, 50 (1992); see also
Christian v. Rhode, 41 F.3d 461, 469 (9th Cir. 1994) (“Absent a showing of
fundamental unfairness, a state court’s misapplication of its own sentencing laws
does not justify federal habeas relief.”’).

The Court further agrees with the Magistrate Judge that granting leave to
amend would be futile because Petitioner’s proposed new claims are both
unexhausted and meritless. See Caswell v. Calderon, 363 F.3d 832, 837-39 (9th
Cir. 2004) (conducting a two-part futility analysis reviewing both exhaustion of
state court remedies and the merits of the proposed claim). Accordingly,
Petitioner’s motion for leave to amend is DENIED.

The Court finds no defect of law, fact, or logic in the Report and
Recommendation. The Court concurs with and accepts the findings, conclusions,
and recommendations of the United States Magistrate Judge, and overrules the
Objections.

IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
the Magistrate Judge is accepted; and (2) Judgment shall be entered denying the

Petition and dismissing this action with prejudice.

DATED: /027/2200

 

PHILIP §. GUTIERREZ
CHIEF UNITED STATES DISTRICT JUDGE

 
